PER CURIAM.
Appellant, an inmate of the state correctional system, seeks review of a final order dismissing his petition for a writ of mandamus challenging disciplinary action taken against him as barred by the applicable statute of limitations. We reverse and remand for further proceedings in light of our subsequent decision in Van Meter v. Singletary, 682 So.2d 1162 (Fla. 1st DCA 1996), review *654pending, Case No. 89,325 (Fla. filed Nov. 12, 1996).
REVERSED and REMANDED, with directions.
ALLEN, WEBSTER and MICKLE, JJ., concur.